Third District Court of Appeal
                               State of Florida

                        Opinion filed August 17, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D22-0927
                     Lower Tribunal No. F15-12001A
                          ________________

                    Leonardo Moreno-Gonzalez,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Joseph Perkins, Judge.

     Leonardo Moreno-Gonzalez, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and HENDON and LOBREE, JJ.


     PER CURIAM.

     Affirmed. See Washington v. State, 335 So. 3d 1270 (Fla. 3d DCA

2022); Simmons v. State, 332 So. 3d 1129, 1131-32 (Fla. 5th DCA 2022),
review denied, No. SC22-256, 2022 WL 1747765 (Fla. May 31, 2022).




                                  2